Citation Nr: 1035697	
Decision Date: 09/21/10    Archive Date: 09/28/10

DOCKET NO.  04-35 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUE

Entitlement to service connection for a bilateral foot disorder.  


REPRESENTATION

Appellant represented by:	Daniel S. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


(An issue classified as "whether the issue of entitlement to a 
separate compensable rating for uterine fibroids is on appeal" 
is the subject of a separate Board decision).  



INTRODUCTION

The Veteran served on active duty from August 25, 1989, to 
December 8, 1989.  

In October 2007 the Board addressed the following issues: whether 
new and material evidence has been received to reopen a claim for 
service connection for bilateral plantar fasciitis with hallux 
abductovalgus deformities (claimed as bilateral foot condition), 
and, if so, whether service connection is now warranted; 
entitlement to service connection for an acquired psychiatric 
disorder, claimed as secondary to service-connected status post 
abdominal hysterectomy and right ovary removal; and entitlement 
to a rating in excess of 30 percent for status post abdominal 
hysterectomy due to symptomatic uterine fibroids with residual 
scars.  

In the October 2007 Board decision, it was determined that 
evidence received subsequent to the Board's January 2003 decision 
raised a reasonable possibility of substantiating the bilateral 
foot claim.  In the REMAND portion of the Board's decision, it 
was determined that additional development was warranted 
regarding that claim, as well as the claim for service connection 
for an acquired psychiatric disorder.  

In a September 2009 Board decision, the claim for service 
connection for an acquired psychiatric disorder was again 
remanded for additional development.  The claim for service 
connection for a bilateral foot disorder was denied.  The Veteran 
appealed to the United States Court of Appeals for Veterans 
Claims (CAVC).  In an October 2009 Memorandum Decision, the Court 
determined, in part, that the claim for service connection for an 
acquired psychiatric disorder, claimed as secondary to service-
connected status post abdominal hysterectomy and right ovary 
removal was dismissed for lack of jurisdiction.  It was pointed 
out that as no final Board decision had been issued as to the 
claim for service connection for an acquired psychiatric 
disorder.  That issue remains in appellate status.  Similarly, 
the Court noted that no final Board decision had been issued as 
to the claim for service connection for a bilateral foot 
condition.  That claim was also dismissed for lack of 
jurisdicition.  The Board notes, however, that as noted above, 
the Board had issued a final denial of the claim for service 
connection for a bilateral foot disorder in September 2009.  

In March 2010, the Veteran again appealed to the CAVC, and in a 
March 2010 Order, the Court granted the VA General Counsel's and 
Appellant's Joint Motion For Remand as to the issue of 
entitlement to service connection for a bilateral foot disorder.  
The Board's decision was vacated and the Veteran's claim was 
remanded to the Board.  This issue alone will be addressed in 
this decision.  

Additional developments provided by the October 2009 Memorandum 
Decision include that the Board's decision denying the 
Appellant's claim seeking an increased rating for status post 
abdominal hysterectomy due to symptomatic uterine fibroids with 
residuals scars was affirmed.  That issue is no longer on appeal.  
The issue for consideration in the appeal is the claim for a 
separate compensable rating for uterine fibroids.  The Court 
REMANDED this issue to the Board to provide adequate reasons or 
bases for its finding that the claim for an increased rating due 
to uterine fibroids was not on appeal or to adjudicate the 
matter, as appropriate, with an adequate statement of reasons or 
bases.  That issue is addressed in a separate Board decision.  

The appeal is REMANDED to the RO for additional development.  VA 
will notify the Appellant if further action is required.


REMAND

A preliminary review of the record discloses a need for further 
development prior to final appellate review.  38 C.F.R. § 19.9 
(2009).  

The Veteran contends, in essence, that her bilateral foot 
condition is of service origin.  It has been asserted that there 
are private medical records that are pertinent 


to her claim which have not been obtained.  Thus, in the remand 
instruction below, it is concluded that attempt should be made to 
obtain private medical records which might be beneficial to the 
Veteran's claim for service connection for a bilateral foot 
disorder.  38 C.F.R. § 3.159(c)(1)(2) (2009).

Accordingly, the case is REMANDED for the following action:

With any necessary authorization from the 
Veteran, the AMC/RO should attempt to 
obtain copies of pertinent treatment 
records identified by the Veteran that are 
not currently of record.  This includes an 
attempt to obtain treatment records from 
the Albemarle Orthotics & Prosthetics at 
321 S. Colony Avenue in Ahoskie, North 
Carolina 27910.  All efforts to obtain 
these records must be documented in the 
claims file.  If any records cannot be 
obtained, it should be so stated, and 
Veteran is to be informed of such.  If 
pertinent records are received, the AMC/RO 
should ensure that VCAA examination and 
medical opinion requirements under 
38 C.F.R. § 3.159(c)(4) are met as to this 
issue.  

The Appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


